Cuyahoga App. No. 101684, 2014-0hio-4940. This cause was filed as a jurisdictional appeal. Upon consideration of appellant’s memorandum in support of jurisdiction, it is determined by the court that *1416this cause originated in the court of appeals and, therefore, should proceed as an appeal of right pursuant to S.Ct.Prac.R. 5.01.
The clerk shall issue an order for the transmittal of the record from the Court of Appeals for Cuyahoga County, and the parties shall brief this case in accordance with the Rules of Practice of the Supreme Court of Ohio.